Exhibit 10(b)

Magellan Midstream Holdings GP, LLC

Non-management Director Compensation Program

 

    

Compensation

  

Timing of Payment(1)

Annual Board Retainer:(2)

Cash

Common Units

  

$30,000

$50,000(3)

   Paid semi-annually as of January 1st and June 1st

Annual Chairman Retainer:

Audit Committee

Conflicts Committee

  

$15,000

$10,000

   Paid semi-annually as of January 1st and June 1st

Meeting Fees:

Board Meeting Fees

Committee Meeting Fees

  

$1,500 per meeting

$1,500 per meeting

   Paid semi-annually as of June 1st and December 1st

 

(1) For newly elected directors, the annual board retainer and annual chairman
retainer, if applicable, are payable pro-rata for the year of election.
Directors who resign prior to a payment date will receive a pro-rata annual
board retainer and annual chairman retainer at time of resignation.

 

(2) Non-management directors also serving on the board of directors of Magellan
GP, LLC will only receive 50% of the annual board retainer.

 

(3) Number of common units determined based on the closing price on the
semi-annual payment date or, if the semi-annual payment date is not a business
day, the business day immediately preceding such semi-annual payment date.